                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:17-CV-575-BO

JAMES CLIFTON RAY,                             )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )                      ORDER
                                               )
NANCY A. BERRYHILL                             )
Acting Commissioner ofSocial Security,         )
                                               )
       Defendant.                              )


       This matter is before the Court on the parties' cross-motions for judgment on the pleadings.

[DE 18, 21]. The motions have been fully briefed and are ripe for disposition. A hearing on this

matter was held in Elizabeth City, North Carolina on March 5, 2019. For the reasons discussed

below, plaintiffs motion for judgment on the pleadings [DE 18] is GRANTED and defendant's

motion [DE 21] is DENIED.

                                         BACKGROUND

       Plaintiff brought this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for review of the

final decision of the Commissioner denying his claim for a period of disability and disability

insurance benefits (DIB) under Title II of the Social Security Act. Plaintiff filed his application in

March 2014, alleging disability dating back to February 20, 2014. Plaintiffs application was

denied both initially and upon reconsideration. A hearing was held before an administrative law

judge (ALJ) on November 22, 2016. The ALJ issued a decision on March 15, 2017, finding that

plaintiff was not disabled. In September 2017, the Appeals Council denied plaintiffs request for

review, making the ALJ's decision the final administrative decision of the Commissioner.
       In November 2017, plaintiff filed the complaint at issue, seeking judicial review of the

Commissioner's final decision under 42 U.S.C. §§ 405(g) and 1383(c)(3). [DE 5]. In May 2018,

plaintiff moved for judgment on the pleadings. [DE 18]. Defendant moved for judgment on the

pleadings in August 2018. [DE 21]. A hearing was held before the undersigned in Elizabeth City,

North Carolina on March 5, 2019. [DE 25].

                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. §§ 405(g), and 1383(c)(3), this Court's review of

the Commissioner's decision is limited to determining whether the d,ecision, .as a whole, is

supported by substantial evidence and whether the Commissioner employed the correct legal

standard. Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion." Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable   "t~   engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than [twelve] months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other line of substantial gainful

work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). In making a

disability determination, the ALJ engages in a sequential five-step evaluation process. 20 C.F.R.




                                                 2
§ 404.1520; see Johnson, 434 F.3d af 653. At step one, if the claimant is currently engaged in

substantial gainful activity, the claim is denied. At step two, the claim is denied if the claimant

does not have a severe impairment or combination of impairments significantly limiting him or

her from performing basic work activities. At step three, the claimant's impairment is compared

to those in the Listing of Impairments (Listing). See 20 C.F.R. Part 404, Subpart P, App. 1. If the

impairment is included in the Listing or is equiyalent to a listed impairment, disability is

conclusively presumed. If the claimant's impairment does not meet or equal a listed impairment,

then the analysis proceeds to step four, where the claimant's residual functional capacity (RFC) is

assessed to determine whether plaintiff can perform his past work despite his impairments. If the

claimant cannot perform past relevant work, the analysis moves on to step five: establishing

whether the claimant, based on his age, work experience, and residual functional capacity can

perform other substantial gainful work. The burden of proof is on the claimant for the first four

steps of this inquiry, but shifts to the Commissioner at the fifth step. Pass v. Chafer, 65 F.3d 1200,

1203 (4th Cir. 1995). The claimant bears the burden of proof at steps one through four, but the

burden shifts to the Commissioner at step five. See Bowen v. Yuckert, 482 U.S. 137, 146n.5 (1987).

If a decision regarding disability can be made at any step of the process, then the inquiry ceases.

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

        Here, the analysis ended at step five when the ALJ considered plaintiffs residual functional

capacity and determined that, although plaintiff was unable to perform his past relevant work

activities, he was able to perform other jobs that existed in significant numbers in the national

economy. The ALJ concluded that plaintiff had severe impairments that did not meet or equal any

Listings and that plaintiff was capable of performing medium work with some exertional

limitations.




                                                  3
        The ALJ' s RFC finding is not supported by substantial evidence in the record. The ALJ

found that plaintiff could perform medium work with some exertional limitations, but upon

consideration of the r'ecord, the Court finds that on his alleged onset date, the most that plaintiff

could perform is light work. "An ALJ has the obligation to consider all relevant medical evidence

and cannot simply cherrypick facts that support a finding of nondisability while ignoring evidence

that points to a finding of disability." Lewis v. Berryhill, 858 F.3d 858, 869 (4th Cir. 2017)(quoting

DentOn v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010)). An ALJ's decision "must include a narrative

discussion describing how the evidence supports each conclusion, citing specific medical facts

. (e.g., laboratory findings) and nonmedical evidence (e.g., daily activities, observations)." Woods

v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (quoting Mascio v. Colvin, 780 F.3d 632, 636 (4th

Cir. 2015)). In other words, the ALJ must both identify evidence that supports his conclusion and_

"build an accurate and logical bridge from [that] evidence to his conclusion." Woods, 888 F.3d at

694 (quoting Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)).

        Here, the ALJ failed to consider all relevant medical evidence and build an "accurate and

logical bridge" from the evidence that she relied on to her ultimate conclusion. In particular, the

ALJ relied on an x-ray to discount the severity of the findings of multiple MRis on plaintiffs

shoulder and discounted the severity of plaintiffs limitations based on his daily activities, but

failed to explain how these findings resulted in a conclusion of medium work, rather than light

work. The ALJ failed to acknowledge plaintiffs testimony about the difficulties he had in

conducting those limited daily activities. Instead, the ALJ based her RFC finding almost entirely

on the opinions of the non-examining physicians, at the expense of other relevant medical facts in

the record. A denial of ·benefits is not supported by substantial evidence if the ALJ "has [not]

analyzed all evidence and ... sufficiently explained the weight he has given to obviously probative




                                                  4
exhibits." Gordon v. Schweiker, 725 F.2d 231, 236 (4th Cir. 1984). The ALJ failed to do so here.

It is clear from the record that, at most, plaintiff can only perform light work. Substantial evidence

does not support the ALJ' s decision and the case must be remanded.

        The decision of whether to reverse and remand for benefits or reverse and remand for a

new hearing is one that "lies within the sound discretion of the district court." Edwards v. Bowen,

672 F. Supp. 230, 237 (E.D.N.C. 1987); see also Evans v. Heckler, 734 F.2d 1012, 1015 (4th Cir.

1984). When "[o]n the state of the record, [plaintiffs] entitlement to benefits is wholly

established," reversal for award of benefits rather than remand is appropriate.· Crider v. Harris,

624 F.2d 15, 17 (4th Cir. 1980). The Fourth Circuit has held that it is appropriate for a federal

court to "reverse without remanding where the record does not contain substantial evidence to ·

support a decision denying coverage under the correct legal standard and when reopening the

record for more evidence would serve no purpose." Breeden v. Weinberger, 493 F.2d 1002, 1012

(4th Cir. 1974).

       The Court in its discretion finds that reversal and remand for an award of benefits is

appropriate in this instance. The record plainly demonstrates that plaintiff was at most capable of

performing light work on his onset date and, given plaintiffs age. on his onset date, a    fi~ding   of

disabled is appropriate under Medical-Vocational Rule 201.01. Accordingly, there is nothing to be

gained from remanding this matter for further consideration and reversal for an award of benefits

is appropriate.

                                          CONCLUSION

       Having conducted a full review of the record and the decision in this matter, the Court

concludes that reversal and remand is appropriate. Accordingly, plaintiffs motion for judgment

on the pleadings [DE 18] is GRANTED and defendant's motion [DE 21] is DENIED. The decision




                                                  5
of the ALJ is REVERSED and the matter is REMANDED to the Commissioner for an award of

benefits.



SO ORDERED, this   1   day of March, 2019.




                                          RRENCE W. BOYLE
                                        CHIEF UNITED STAT~S DIST




                                             6
